Exhibit 10.27.2 NATIONAL CINEMEDIA, INC.2 The Compensation Committee of the Board of Directors of National CineMedia, Inc., a Delaware corporation (the “Company”), granted Restricted Stock Units issued under the National CineMedia, Inc. 2016 Equity Incentive Plan, as amended (the “Plan”) to the Grantee named below.This Restricted Stock Unit Agreement (the “Agreement”) evidences the terms of the Company’s grant of Restricted Stock Units to Grantee.Any capitalized term in this Agreement shall have the meaning assigned to it in this Agreement or in the Plan, as applicable.
